Citation Nr: 1545192	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  15-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits for dependent child, S. S.

(The issue of entitlement to an effective date earlier than February 1, 2004 for additional compensation for a dependent child, W. P., based upon school attendance is the subject of a separate decision).

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had more than eight years of active military service, including a period from July 1979 to July 1987.  The appellant is claiming increased apportionment on behalf of a minor child, S. S.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied increasing the apportionment of the Veteran's VA compensation benefits on behalf of minor child, S. S.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2010 correspondence, the appellant expressed disagreement with the denial of an increased apportionment of the Veteran's VA compensation benefits on behalf of minor child, S. S.  A February 2011 email record between RO personnel documents a phone message from the appellant inquiring whether the RO received the notice of disagreement she delivered to the RO on December 17, 2010.  A statement of the case has not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issue of entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of minor child, S. S.  Inform the appellant and her representative, if any, that she must perfect the appeal if she wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




